  

Fill in this information to identify your case:

Case 19-26995

United States Bankruptcy Court for the:

DISTRICT OF MARYLAND, BALTIMORE DIVISION

Doc 1

 

Case number (if known)

 

 

q-26145

 

 

Filed 12/23/19

Page 1 of 48

 
 
 

FILE”.

DEC 23 2019

Chapter you are filing 1

Mi Chapter 7 US. PANERUPTOV O° IRT

O chapter 11 DISTRICT OF MARYLAND
apter 1 B ALTIMORE

(I Chapter 12 DROP BOX

C1 Chapter 13 C1 Check if this is an

amended filing

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

FP Lol 36s |

12/17

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the Spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in all

of the forms.

Be as complete and accurate as possible. If two married people are filin
space is needed, attach a separate sheet to this form. On the top of any

question.

1. Your full name

Write the name that is on

g together, both are equally responsible for supplying correct information. If more
additional pages, write your name and case number (if known). Answer every

 

your government-issued
picture identification (for
example, your driver's

 

license or passport).

Bring your picture
identification to your meeting

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
CARISA

First name First name

HELENA

Middle name Middle name

HUDSON

 

with the trustee.

Last name and Suffix (Sr., Jr., Il, Hil)

Last name and Suffix (Sr., Jr., th

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
\dentification number
(ITIN)

XXX-XX-2457

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 1
Debtor 1

Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

 

 

Case 19-26995 Doc1 Filed 12/23/19 Page 2 of 48

HUDSON, CARISA HELENA

About Debtor 1:

| have not used any business name or EINs.

Case number (if known)

——

About Debtor 2 (Spouse Only in a Joint Case):

(1 t have not used any business name or EINs.

 

Business name(s)

 

Business name(s)

 

EINs

 

EINs

 

 

 

 

 

5. Where you live If Debtor 2 lives at a different address:
102 Twin Willow Ct
Apt 2D
Owings Mills, MD 21117-3190
Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Baitimore
County County
Hf your mailing address is different from the one if Debtor 2's mailing address is different from yours, fill it in
above, fill it in here. Note that the court will send any here. Note that the court will send any notices to this mailing
notices to you at this mailing address. address.
Number, P.O. Box, Street, City, State & ZIP Code Number, P.O. Box, Street, City, State & ZIP Code
6. Why you are choosing Check one:

this district to file for
bankruptcy

M@ Over the last 180 days before filing this petition, |
have fived in this district longer than in any other
district.

C1 Ihave another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

C1 Over the last 180 days before filing this petition, | have
lived in this district longer than in any other district.

© ft have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 3 of 48

Debtor HUDSON, CARISA HELENA Case number (if known)

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
Bankruptcy Code you are 2070)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
@ Chapter 7

C) Chapter 11
C1 Chapter 12
O Chapter 13

 

 

8. How you will pay the fee jj | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money order.
if your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
pre-printed address.

[J __ [I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
Filing Fee in instalments (Official Form 103A).

01 __ I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
fo Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

9. Have you filed for No
bankruptcy within the last ,
8 years? 0 Yes.

District When Case number
District When Case number

District When Case number

 

10. Are any bankruptcy cases gy jy,
pending or being filed by
a spouse who is not filing [1] Yes.
this case with you, or by
a business partner, or by

 

tt tr
te
cy

 

 

an affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your Ono. Go to line 12.
residence?

Wes. Has your landlord obtained an eviction judgment against you?
a No. Go to line 12.

O Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-26995 Doc1 Filed 12/23/19 Page 4 of 48

Debtor1 HUDSON, CARISA HELENA Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership,
or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

BNo. Go to Part 4.

Cl Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

oOooood

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a smail business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

ff you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadiines. \f you indicate that you are a smail business debfor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
U.S.C. 1116(1)(B).

BENo. | am not filing under Chapter 11.

CINo. | am filing under Chapter 11, but ! am NOT a small business debtor according to the definition in the Bankruptcy
Code.

C1 Yes. | am filing under Chapter 11 and ! am a small business debtor according to the definition in the Bankruptcy Code.

 

EE Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any
property that poses or is

No.

alleged to pose a threat of [1] Yes.

imminent and identifiable
hazard to public health or
safety? Or do you own
any property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor 1

 

Case 19-26995 Doc 1

HUDSON, CARISA HELENA

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

Filed 12/23/19 Page 5 of 48

Case number (if known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before you
file for bankruptcy. You
must truthfully check one of
the following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection
activities again.

About Debtor 1:
You must check one:

| received a briefing from an approved credit oO
counseling agency within the 180 days before I

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment plan,
if any, that you developed with the agency.

| received a briefing from an approved credit oO
counseling agency within the 180 days before !

filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

| certify that | asked for credit counseling O
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent

circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you were
unable to obtain it before you filed for bankruptcy, and
what exigent circumstances required you to file this
case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment pian you developed,
if any. If you do not do so, your case may be
dismissed.

Any extension of the 30-day deadline is granted only

for cause and is limited to a maximum of 15 days.

| am not required to receive a briefing about oO
credit counseling because of:

O)_—sincapacity.
{ have a mental iliIness or a mental deficiency
that makes me incapable of realizing or makin¢
rational decisions about finances.

(1 ‘Disability.
My physical disability causes me to be unable
to participate in a briefing in person, by phone,
or through the internet, even after | reasonably
tried to do so.

] _~sActive duty.
! am currently on active military duty in a
military combat zone.

tf you believe you are not required to receive a briefing
about credit counseling, you must file a motion for
waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment pian, if any,
that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made to
obtain the briefing, why you were unable to obtain it before
you filed for bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is dissatisfied with
your reasons for not receiving a briefing before you filed for
bankruptcy.

If the court is satisfied with your reasons, you must stiil
receive a briefing within 30 days after you file. You must file
a certificate from the approved agency, along with a copy of
the payment plan you developed, if any. If you do not do so,
your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit

’ counseling because of:

1 Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

] Disability.
My physical disability causes me to be unabie to
participate in a briefing in person, by phone, or through
the internet, even after | reasonably tried to do so.

C] Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing about
credit counseling, you must file a motion for waiver of credit
counseling with the court.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

 
Debtor1 HUDSON, CARISA HELENA

Case 19-26995 Doc1 Filed 12/23/19 Page6 of 48

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

[1 No. Go to line 16b.

§@ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.
(1 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and

CINo. | amnot filing under Chapter 7. Go to tine 18.

Byes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
"paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses MNo
are paid that funds will be
available for distribution C Yes
to unsecured creditors?
18. Howmany Creditorsdo i 449 © 1,000-5,000 [7 25,001-50,000
you estimate thatyou =F 50.99 C1 5001-10,000 (1 50,001-100,000
owes : C1 10,001-25,000 (C1 More than100,000
1 100-199
(1 200-999
19. How much do you @ $0 - $50,000 C1 $1,000,001 - $10 million CZ) $500,000,004 - $1 billion

estimate your assets to
be worth?

C1 $50,001 - $100,000
C] $100,001 - $500,000
1 $500,001 - $1 million

C $10,000,001 - $50 million
CJ $50,000,001 - $100 million
CJ $100,000,001 - $500 million

1 $1,000,000,001 - $10 billion
D1 $10,000,000,001 - $50 billion
CD More than $50 billion

 

20. How much do you
estimate your liabilities to
be?

CZ $0 - $50,000

@ $50,001 - $100,000
OC $100,001 - $500,000
CI $500,001 - $1 million

CD $1,000,001 - $10 million

C1 $10,000,001 - $50 million
OJ $50,000,001 - $100 million
C1 $100,000,001 - $500 million

O $500,000,001 - $1 billion

[1 $1,000,000,001 - $10 billion
0 $10,000,000,001 - $50 billion
C] More than $50 billion

 

Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this document, |
have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing pro
case can result in fines up to $250,000, or jmpris
isi CARISA HELENA HUDSON

 
  
 
 

, or obtaining money or property by fraud in connection with a bankruptcy
fog up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

 

CARISA HELENA HUDSON

Signature of Debtor 1

Executed on December 23, 2019 / af
MM /DD/YYYY

CAN 7
4 & Executed on
|

Signature of Debtor 2

 

MM/DD/YYYY

 

Official Form 101

¥

Voluntary Petition for Individuals Filing for Bankruptcy

page 6
 

Case 19-26995 Doc1 Filed 12/23/19 Page7 of 48

Debtor 1 Case number (f known)
First Name Middle Name. Last Name

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For exampie, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

 
 
  

Yes

Are yoy-aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
ra or incomplete, you could be fined or imprisoned?
No

   
   

L} Yes

‘ou pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

CD Yes. Name of Person ;
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am awar. filing a bankruptcy case without an
attorney may cause me to lose my rights or prope do not properly handle the case.

x yw fnn

wv
Slyrvature of Debtorf1 Signature of Debtor 2

Date AB. Date

MM/ DD j MM/ DD /YYYY

  
    

 

Contact phone LO Contact phone
Cell phone Un, Y ok \ Cell phone
“TT ¥ UT SF

Email address Email address

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

Enc el
Case 19-26995 Doc1 Filed 12/23/19 Page 8 of 48

Fill in this information to identify your case:

Debtor 1 CARISA HELENA HUDSON

First Name Middie Name Last Name | I
Debtor 2

(Spouse if, filing} First Name Middle Name Last Name

 

 

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION: , EC 2 3 201 g

  

Case number U.S. BANKRUPTCY

(if known) . DISTRICT O feb A an
BALTIMGagended tiling
DROP BOX

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

GEE Summarize Your Assets

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule AB... eccccescssseccsecessssusneeeeeesusecssvseseesusessseseessceseseenessseraesenes $ 0.00
1b. Copy line 62, Total personal property, from Schedule AVB..............c:cccccccccessceseesseesececneesneesseeeeesesssanensesseeseeuersuunse $ 2,300.00
1c. Copy line 63, Total of all property on Schedule A/B........... cc eccscesscsesssscessessesseesesecescessesescesssesuenerenesnersessavensenesetss $ 2,300.00

wie Oummarize Your Liabilities

 

 

 

 

 

Your liabilities
Amount you: owe: .
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column AAmount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e @chedule E/F.......... ccs $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] @chedule EMF... $ 55,015.43
Your total liabilities | $ 55,015.43
Summarize Your Income and Expenses
4. Schedule |: Your income(Official Form 1061)
Copy your combined monthly income from line 12 OBChedule Loo... ectcesssesssesscseecesceccscecenscecsecararersenceneatesesseneens $ 2,913.50
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHEQUIC J.......cccecscssssecsesssrsesssessneceesrsesessuseseessuserssecsnerss $ 3,558.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
O_ (No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or household
purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C§ 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
Case 19-26995 Doc1 Filed 12/23/19 Page 9 of 48

Debtor1 HUDSON, CARISA HELENA Case number (if known)

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11;OR, Form 1228 Line 11;OR, Form 122C-1 Line 14. $ 3,760.66

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim
From Part 4. on Schedule E/F, copy the following: :
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) $ «00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 2019 CiINGroup - www.cincompass.com
Case 19-26995 Doc1 Filed 12/23/19 Page 10 of 48

Fill in this information to identify your case and this filing:

Debtor 1 CARISA HELENA HUDSON

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION

 

 

 

 

 

Case number U.S. BANKRUPTCY co; Check if this is an
DISTRICT O MARY amended filing
BALTIMORE
DROP BOX

Official Form 106A/B
Schedule A/B: Property 42/15

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

BNo
Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BNo
C1 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here. => $0.00

 

 

 

 

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

QO No
M@ Yes. Describe...

 

 

 

 

 

 

 

 

 

|2 BEDROOM SETS | $1,100.00
| LIVING ROOM | $500.00
| DINING ROOM | $250.00
Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Case 19-26995 Doc1 Filed 12/23/19 Page 11 of 48

Debtor1 HUDSON, CARISA HELENA Case number (if known)

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including ceil phones, cameras, media players, games

 

 

 

 

 

 

 

[J No

Yes. Describe.....
| GALAXY | $100.00
| IPHONE 6 | $100.00
[LAPTOP | $150.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
collections, memorabilia, collectibles

HNo
Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
instruments

HNo
0 Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Hi No
(Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

Bno
D1 Yes. Describe.....

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

M No
01 Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HNo
Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
BNno
[1 Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
Part 3. Write that number here $2,200.00

 

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

BNo

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
Case 19-26995 Doc1 Filed 12/23/19 Page 12 of 48

Debtor1 HUDSON, CARISA HELENA Case number (if known)

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
: institutions. If you have multiple accounts with the same institution, list each.
TD No

Wl Yes Institution name:

17.1. Checking Account NAVY FEDERAL $100.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

BNo
O Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

QO Yes. Give specific information about them..................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MNo
0 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

MNo

(C1 Yes. List each account separately,
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Bno
C1 Yes. oe Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Bi No
OW Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
OYes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo
C1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: internet domain names, websites, proceeds from royalties and licensing agreements

Bi No
C1) Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MiNo
C1 Yes. Give specific information about them...

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 

 

Case 19-26995 Doc1 Filed 12/23/19 Page 13 of 48

 

 

Debtor1 HUDSON, CARISA HELENA Case number (if known)

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

claims or exemptions.

28. Tax refunds owed to you
No
[J Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Hi No
C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security benefits;
unpaid loans you made to someone else

No
Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renters insurance

No

1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a fife insurance policy, or are currently entitled to receive property because someone has
died.
B No

0 Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MNo
0 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
No
O Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo

C1 Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
Part 4. Write that number here $100.00

 

 

 

Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
WH No. Go to Parté.
Ces. Go to line 38.

ius Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest in.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Goto Part 7.
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 

 

Case 19-26995 Doc1 Filed 12/23/19 Page 14 of 48

Debtor1 HUDSON, CARISA HELENA Case number (if known)

urs

C1 Yes. Go to line 47.

IAM vescrive All Property You Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BiNo
C1 Yes. Give specific information.........

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of alt of your entries from Part 7. Write that NUMbEF HELO .oecccscccssssscccssecessoccceeess. $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 $0.00

56. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and household items, line 15 $2,200.00

58. Part 4: Total financial assets, line 36 $100.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $2,300.00 Copy personal property total $2,300.00

63. Total of all property on Schedule A/B. Add line 55 + tine 62 $2,300.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
Case 19-26995 Doc1 Filed 12/23/19 Page 15 of 48

Fill in this information to identify your case:

Debtor 1 CARISA HELENA HUDSON

First Name Middie Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION

 

Case number
(if known) () Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4119

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

GEREN Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
W You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the vaiue from Check only one box for each exemption.
Schedule A/B
Brief description: oO
Line from Schedule A/B-

1 100% of fair market value, up to
any applicabie statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

M No
C] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 

 

TEEN _—— I

Case 19-26995 Doc1 Filed 12/23/19 Page 16 of 48

UMM MEO mom le (Tati) your case:

Debtor 1 CARISA HELENA HUDSON
First Name Middle Name Last Name

Debtor 2

(Spouse if, fiting) First Name Middie Name

 

Last Name

United States Bankruptcy Court for the: § DISTRICT OF MARYLAND, BALTIMORE DIVISION

Case number
(if known)

 

C] Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally

needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the to
known).

12/15

responsible for supplying correct information. {f more space is
Pp of any additional pages, write your name and case number (if

1. Do any creditors have claims secured by your property?

BI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
D Yes. Fill in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 17 of 48

Fill in this information to identify your case:

Debtor 1 CARISA HELENA HUDSON

First Name Middie Name Last Name

Debtor 2
(Spouse if, filing) First Name

 

Middte Name Last Name

DISTRICT OF MARYLAND, BALTIMORE DIVISION

United States Bankruptcy Court for the:

 

Case number
(if known) 1 Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on

D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).

GEESE List au of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

 

i No. Goto Part 2.

D ves.

GEE List Ali of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Ono. You have nothing to report in this part. Submit this form to the court with your other schedules.
a Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If @ creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
2.

[+1] AARONS

Nonpriority Creditor's Name

Total claim

$1,822.00

Last 4 digits of account number

When was the debt incurred?

 

309 E Paces Ferry Rd NE
Atlanta, GA 30305-2367

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

C1 Debtor 2 only

(7 Debtor 1 and Debtor 2 only

D1 atleast one of the debtors and another

C1 cheek if this claim is for a community
debt
Is the claim subject to offset?

Bno
0 Yes

As of the date you file, the claim is: Check all that apply

a Contingent

C1 unliquidated

CJ Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

ao Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

Mi other. Specify

 

 

Official Form 106 E/F
Software Copyright (c) 2019 CINGroup - www.cincompass.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 1 of 9
G61869

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 18 of 48

Debtor 1 HUDSON, CARISA HELENA

Case number ¢¢ known)

 

APARTMENT SERVICES

 

Nonpriority Creditor's Name

PO Box 4944
Lutherville Timonium, MD
21094-4944

 

Number Street City State Zip Code

Who incurred the debt? Check one.

B Debtor 1 only

QO Debtor 2 only

D Debtor 1 and Debtor 2 only

C1 Atteast one of the debtors and another

Cl check if this claim is for a community
debt
Is the claim subject to offset?

 

Last 4 digits of account number $4,200.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

0 Untiquidated

QD Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

C} Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

Wo C Debts to pension or profit-sharing pians, and other similar debts
0 Yes MF other. specify
| 43 | ATTORNEY JOHN LINDER Last 4 digits of account number $1,718.43

 

Nonpriority Creditors Name

1920 Greenspring Dr
Lutherville Timonium, MD
21093-4110

Number Street City State Zip Code

Who incurred the debt? Check one.

WE bebtor 1 only

O1 Debtor 2 only

Q Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

0 check if this claim is for a community
debt

Is the claim subject to offset?

a No
D Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

0 Unliquidated

C1 Disputed

Type of NONPRIORITY unsecured claim:
CO Student loans

QO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

WF other. Specify

 

 

 

 

 

4.4

BALTIMORE COUNTY DISTRICT
COURT

 

Nonpriority Creditor's Name

120 E Chesapeake Ave
Towson, MD 21286-5307

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

D1 debtor 2 only

(1 Debtor 1 and Debtor 2 only

D Atieast one of the debtors and another

CO Check if this claim is for a community
debt
ts the claim subject to offset?

a No
O ves

Last 4 digits of account number $4,200.00

ES

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

oO Unliquidated

C1 Disputed

Type of NONPRIORITY unsecured claim:
CI student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

WH other. Specify

 

 

Official Form 106 E/F

Software Copyright (c) 2019 CINGroup - www.cincompass.com

 

Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 9
Case 19-26995 Doc 1

Debtor 1 HUDSON, CARISA HELENA

 

 

 

Filed 12/23/19 Page 19 of 48

Case number (f known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bge Last 4 digits of account number $621.00
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 1475
Baltimore, MD 21203-1475
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only B Contingent
O Debtor 2 only oO Unliquidated
D1 debtor 1 and Debtor 2 only Oo Disputed
(1) Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is for a. community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bno CO Denis to pension or profit-sharing plans, and other similar debts
C1 Yes a Other. Specify
| 4.6 | COMCAST Last 4 digits of account number $1,387.00
Nonpriority Creditor's Name
When was the debt incurred?
1701 John F Kennedy Bivd
Philadelphia, PA 19103-2838
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF bebtor 4 onty WH contingent
C debtor 2 only 1 Unliquidated
D1 Debtor 1 and Debtor 2 only oO Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C] student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 debts to pension or profit-sharing plans, and other similar debts
D Yes WW other. Specify
| 47 Comenity BANK Last 4 digits of account number $2,875.00
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 182789
Columbus, OH 43218-2789
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only a Contingent
Z] Debtor 2 only 0 untiquidatea
oO Debtor 1 and Debtor 2 only oO Disputed
DO atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a. community (1 Student loans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No O Debts to pension or profit-sharing plans, and other similar debts
0 Yes WF other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 9

Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
Case 19-26995 Doc 1

Debtor 1 HUDSON, CARISA HELENA

Filed 12/23/19 Page 20 of 48

Case number (f known)

 

[40 commercial acceptance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number $626.00
Nonpriority Creditor’s Name
When was the debt incurred?
2 W MAIN ST
SHIREMANSTOWN, PA 17011
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only a Contingent
O debtor 2 only oO Unliquidated
C1 debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a. community C1 student toans
debt (2 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C1] pebts to pension or profit-sharing plans, and other similar debts
ves a Other. Specify
[49 GBMC ACCOUNTING DEPT Last 4 digits of account number $1,944.00
Nonpriority Creditors Name
When was the debt incurred?
6701 N Charles St
Towson, MD 21204-6808
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi pebtor 1 only a Contingent
1 debtor 2 only oO Unliquidated
O Debtor 1 and Debtor 2 only oO Disputed
(7 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 Check if this claim is for a community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bno C1 debts to pension or profit-sharing plans, and other similar debts
Dyes WF other. Specify
4101 |CSYSTEMS Last 4 digits of account number $629.00
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 64378
Saint Paul, MN 55164-0378
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
@ pebtor 1 only a Contingent
C1 Debtor 2 only C7} Unliquidated
CI Debtor 1 and Debtor 2 only a] Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
no 0 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes | Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 9

Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Case 19-26995

Debtor 1 HUDSON, CARISA HELENA

 

Doc1 Filed 12/23/19 Page 21 of 48

Case number ¢f known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 2019 CiNGroup - www.cincompass.com

4.11 LJ ROSS Last 4 digits of account number $611.00
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 1838
Ann Arbor, Ml 48106-1838
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi bebtor 4 only a Contingent
D1 pebtor 2 only C1 unliquidated
(1 Debtor 1 and Debtor 2 only O Disputed
(7 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student toans
debt QO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo O Debts to pension or profit-sharing plans, and other similar debts
C] ves a Other. Specify
4.12 Morningside Apartments Last 4 digits of account number $3,875.00
Nonpriority Creditors Name
When was the debt incurred?
106 Pleasant Ridge Dr
Owings Mills, MD 21417-2701
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH pebtor 1 only a Contingent
C1 Debtor 2 only Oo Unliquidated
oO Debtor 1 and Debtor 2 only Oo Disputed
C1 atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 Check if this claim is for a community C1) Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
C1 ves M other. Specity
4.13| portfolio recovery Last 4 digits of account number $992.00
Nonpriority Creditors Name
When was the debt incurred?
120 Corporate Bivd Ste 100
Norfolk, VA 23502-4952
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
a Debtor 1 only a Contingent
C) Debtor 2 only Oo Unliquidated
CO) debtor 1 and Debtor 2 only Oo Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community (student loans
debt (1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes Wi other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 9

 
Case 19-26995 Doc 1

Debtor 1 HUDSON, CARISA HELENA

 

Filed 12/23/19 Page 22 of 48

Case number (f known)

 

[ata PROGRESSIVE LEASING

 

Nonpriority Creditors Name

256 W Data Dr
Draper, UT 84020-2315

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

C1 debtor 2 only

(J Debtor 1 and Debtor 2 only

DO Atleast one of the debtors and another

C1 check if this claim is for a community

 

Last 4 digits of account number $1,922.00

 

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent
D0 unliquidated

QO Disputed
Type of NONPRIORITY unsecured claim:
Oi Student loans

 

 

 

 

 

 

 

 

 

 

 

 

debt 0D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C1 pebts to pension or profit-sharing plans, and other similar debts
C1 ves MB other. Specify
415} RADIUS GLOBAL SOLUTIION Last 4 digits of account number $89.00
Nonpriority Creditor's Name
When was the debt incurred?
9550 Regency Square Bivd Ste 602
Jacksonville, FL 32225-8116
Number Street City State Zip Code As of the date you fite, the claim is: Check all that apply
Who incurred the debt? Check one.
8 Debtor 4 only i contingent
DO pDebtor 2 only oO Unliquidated
D1 debtor 1 and Debtor 2 only QO Disputed
(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt CI Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D Debts to pension or profit-sharing plans, and other similar debts
[J Yes WH other. Specify
4.16 RED RUN APARTMENTS Last 4 digits of account number $3,800.00
Nonpriority Creditor's Name
When was the debt incurred?
4300 Flint Hill Dr
Owings Mills, MD 21117-5800
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only a Contingent
CI Debtor 2 only oO Unliquidated
(Debtor 1 and Debtor 2 only Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bio C1 vebts to pension or profit-sharing plans, and other similar debts
QO ves HH Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 9

Software Copyright (c) 2019 CINGroup - www.cincompass.com
Case 19-26995 Doc1 Filed 12/23/19 Page 23 of 48

Debtor 1 HUDSON, CARISA HELENA

 

 

 

 

 

Case number f known)

 

 

 

 

 

 

 

 

 

 

 

State of MARYLAND
4.17| COMPTROLLER Last 4 digits of account number $10,000.00
Nonpriority Creditor's Name
When was the debt incurred?
110 Carroll St
Annapolis, MD 21411-1000
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only a Contingent
Ci Debtor 2 only 5 Unliquidated
(1 Debtor 4 and Debtor 2 only oO Disputed
OD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CD check if this claim is for a. community CI Student toans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CZ) debts to pension or profit-sharing pians, and other similar debts
0 Yes WW other. Specify
418] Synchrony Last 4 digits of account number $2,142.00
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 965030
Orlando, FL 32896-5030
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
a Debtor 1 only a Contingent
CZ Debtor 2 only CQ unliquidated
oO Debtor 1 and Debtor 2 only oO Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a. community 1 student loans
debt OD Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo O Debts to pension or profit-sharing plans, and other similar debts
CQ Yes @ other. Specify
4.19] TMOBILE BANKRUPTCY DEPT

 

Nonpriority Creditors Name

12920 SE 38th St
Bellevue, WA 98006-1350

 

Number Street City State Zip Code
Who incurred the debt? Check one.

@ bebtor 1 only

1 pebtor 2 only

CZ Debtor 1 and Debtor 2 only

CD atleast one of the debtors and another

C1 check if this claim is for a. community
debt
ts the claim subject to offset?

a No
CI Yes

Last 4 digits of account number $2,395.00

ey

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply

a Contingent

oO Unliquidated

QO Disputed

Type of NONPRIORITY unsecured claim:
C1 student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

i other. Specify

 

 

Official Form 106 E/F

Software Copyright (c) 2019 CINGroup - www.cincompass.com

Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 9

 
Case 19-26995 Doc 1

Debtor 1 HUDSON, CARISA HELENA

 

 

 

Filed 12/23/19 Page 24 of 48

Case number (f known)

 

 

 

 

 

| 4.20 TOYOTA MOTOR CREDIT Last 4 digits of account number $8,295.00

Nonpriority Creditor's Name
When was the debt incurred?
2 Wainut Grove Dr Ste 210
Horsham, PA 19044-7704
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 4 only a Contingent
CI Debtor 2 only DO untiquidated
D1 Debtor 1 and Debtor 2 only oO Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C) Check if this claim is for a community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wino C2 debts to pension or profit-sharing plans, and other similar debts
CO yes a Other. Specify
4.21| Verizon Last 4 digits of account number $872.00

 

Nonpriority Creditor's Name

500 Technology Dr Ste 300
Weldon Spring, MO 63304-2225
Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 only

C) Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CJ Atteast one of the debtors and another

C) check if this claim is for a community
debt
Is the claim subject to offset?

a No
0 Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent
C1 unliquidated

oO Disputed
Type of NONPRIORITY unsecured ciaim:
D student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Oi pets to pension or profit-sharing plans, and other similar debts

MF other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

GENZEE Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

Total Claim
Sa. Domestic support obligations 6a. $ 0.00
Total claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add tines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total claims
from Part 2 8g. Obligations arising out of a separation agreement or divorce that 0.0:
you did not report as priority claims 6g. $ -00
Sh. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00

Official Form 106 E/F

Software Copyright (c) 2019 CINGroup - www.cincompass.com

Schedule E/F: Creditors Who Have Unsecured Claims

resent

Page & of 9

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 25 of 48
Debtor 1 HUDSON, CARISA HELENA

 

Case number (f known)

 

 

 

6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
hone Prionty $ 55,015.43
6j. | Total Nonpriority. Add lines 6f through 6i. §j. $ 55,015.43
EE

 

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
Case 19-26995 Doc1 Filed 12/23/19 Page 26 of 48

Fillin this information to identify your case:

Debtor 4 CARISA HELENA HUDSON

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION

 

  

Case number
(if known) 1 Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
MI No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C1 Yes. Fill in ail of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
Case 19-26995 Doc1 Filed 12/23/19 Page 27 of 48

Fill in this information to identify your case:

Debtor 1 CARISA HELENA HUDSON

First Name Middie Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION

 

Case number
{if known) C] Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

BNo
QD Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

WE No. Go to line 3.
O Yes. Did your spouse, former spouse, or legal equivalent jive with you at the time?

3. In Column 1, list alt of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out

 

 

 

 

 

 

Column 2.
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
| 3.1 | C1 Schedule D, line
Name C1 Schedule E/F, line
C] Schedule G, line
Number Street
City State ZIP Code
[3.2] O] Schedule D, line
Name Cl Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
Case 19-26995 Doc 1

Fill in this information to identif

Debtor 1 CARISA HELENA HUDSON

 

Filed 12/23/19 Page 28 of 48

 

Debtor 2

 

(Spouse, if filing)

United States Bankruptcy Court for the:

Case number

 

(if known)

 

DISTRICT OF MARYLAND, BALTIMORE DIVISION

Check if this is:
1 An amended filing
C A supplement showing postpetition chapter 13

 

Official Form 1061
Schedule I: Your Income

income as of the following date:

MM / DD/ YYYY
12115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

 

Part 1: Describe Employment
1. Fill in your employment ee : :
information prey Debtor 1 Debtor 2 or non-filing spouse
if you have more than one job, Employment stat @ Employed C1 Employed
attach a separate page with ploym us
information about additional C1 Not employed C1 Not employed
employers. Occupation CSR
Include part-time, seasonal, or
self-employed work. TOYOTA FINANCIAL
Employer's name SERVICES
Occupation may include student or
if i ies.
homemaker, if it applies Employer's address 500 Red Brook Blvd
Owings Mills, MD 21117-5152
How long employed there? 2 years and 1 months
Give Details About Monthly income

 

Estimate monthly income as of the date you file this form. if

unless you are separated.

you have nothing to report for any line, write $0 in the space. Include your non-filing spouse

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more

space, attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before ail payroll

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 = §$

3. Estimate and list monthly overtime pay.

4. Calculate gross Income. Add line 2 + line 3.

Official Form 1061

 

 

 

ForDebtor1 For Debtor 2 or”
.  Lnon-filing spouse
3,760.66 § NIA
3. +$ 0.00 =+$ N/A
4.13 3,760.66 $ N/A

 

 

 

 

 

Schedule |: Your Income page 1
Debtor 1

10.

11.

12.

13.

Official Form 106!

5a.

5b.

5c.

5d.

5e.
5f.

5g.

5h,

8a.

8b.

8c.

8d.
8e.
8f.

8g.
8h.

Case 19-26995 Doc1 Filed 12/23/19 Page 29 of 48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specify:

HUDSON, CARISA HELENA Case number (if known)
For Debtor 1 - For Debtor 2 or.
=. SS _ _Non-filing spouse.
Copy line 4 here 4. §$ 3,760.66 $ N/A
List all payroll deductions:
Tax, Medicare, and Social Security deductions 5a. $ 847.16 $ N/A
Mandatory contributions for retirement plans 5b. §$ 0.00 $ N/A
Voluntary contributions for retirement plans 5c. $ 0.00 $ N/A
Required repayments of retirement fund loans Sd. §$ 0.00 $ NIA
insurance Se. $ 0.00 $ NIA
Domestic support obligations Sf. $§$ 0.00 $ N/A
Union dues 5g. $ 0.00 $ N/A
Other deductions. Specify: 5h.+ $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 = §$ 847.16 §$ N/IA
Caicuiate total monthly take-home pay. Subtract line 6 from line 4. 7 § 2,913.50 $ N/A
List all other income regularly received:
Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. §$ 0.00 $ NIA
Interest and dividends 8b. §$ 0.00 $ N/A
Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8. § 0.00 $ NIA
Unemployment compensation 8d. §$ 0.00 $ N/A
Social Security 8e. $ 0.00 $ N/A
Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. = § 0.00 $ NIA
Pension or retirement income 8g. $ 0.00 $ N/A
Other monthly income. Specify: Sh.+ § 0.00 + $ N/A
Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 0.00; 15 N/A
Caiculate monthly income. Add tine 7 + fine 9. 10. 1$ 2,913.50 | +/$ N/AT=|$ 2,913.50
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
11. +$ 0.00
Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.| $ 2,913.50
Combined

Do you expect an increase or decrease within the year after you file this form?

a
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No.

 

 

 

monthly income

 

Yes. Explain: |

 

Schedule 1: Your Income

page 2

 

 

 
 

ELL S'E«ET oO
Case 19-26995 Doc1 Filed 12/23/19 Page 30 of 48

 

 

Fill in this information to identify your case:
Debtor 1 CARISA HELENA HUDSON Check if this is:
CO) Anamended filing
Debtor 2 1 Asupplement showing postpetition chapter 13
(Spouse, if filing) expenses as of the following date:
United States Bankruptcy Court forthe. DISTRICT OF MARYLAND, BALTIMORE MM /DD/YYYY

DIVISION

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

GGEREEEED Describe Your Household
1. {s this ajoint case?
HF No. Go to line 2.
CO Yes. Does Debtor 2 live in a separate household?

CINo
CO Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Househoidof Debtor 2.

 

 

 

2. Doyou have dependents? [J No

 

 

 

 

Do not list Debtor 1 and B Yes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
Se ee
Do not state the C1No
dependents names. Daughter 2 Byes
C1 No
O Yes
C1 No
C1 yes
ONo
Ci Yes
3. Do your expenses include BNo

expenses of people other than oO
yourself and your dependents? Yes

GEE Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the

value of such assistance and have included it on Schedule I: Your Income ee 2s
(Official Form 1061.) Your expenses _

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 1,200.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter’s insurance 4b. § 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. §$ 0.00

4d. Homeowner's association or condominium dues 4d. § 0.00

5. Additional mortgage payments for your residence, such as home equity loans 5. §$ 0.00
Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 19-26995 Doc1 Filed 12/23/19 Page 31 of 48

 

 

 

 

 

 

 

 

 

 

Debtor’ HUDSON, CARISA HELENA Case number (if known)
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 220.00
6b. Water, sewer, garbage collection 6b. $ 30.00
6c. Telephone, cell phone, internet, satellite, and cable services 6c. $ 250.00
6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 400.00
8. _ Childcare and children’s education costs 8. § 525.00
9. Clothing, laundry, and dry cleaning 9. $ 65.00
10. Personal care products and services 10. $ 80.00
11. Medical and dental expenses 11. $ 60.00
12. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 150.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
14. Charitable contributions and religious donations 14. $ 0.00

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

 

 

 

 

 

 

 

 

 

 

 

 

 

15a. Life insurance 15a. $ 75.00

15b. Health insurance 15b. $ 0.00

15c. Vehicie insurance 15c. $ 183.00

15d. Other insurance. Specify: 1§d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. § 0.00
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 320.00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule |, Your income (Official Form 106)). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income,

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 3,558.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,558.00
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 2,913.50

23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,558.00

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. | $ 644.50

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

Mi No.

 

C1 Yes, | Explain here: J

Official Form 106J Schedule J: Your Expenses page 2

 

 

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 32 of 48

Fill in this information to identify your case:

Debtor 1 CARISA HELENA HUDSON

First Name Middle Name last Name rf f ED
Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

   

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION DEC 2 J 2 019

 

US. BANKRU TCY TT
Case number Y COURT
(if known) oe DISTRICT O MARY AAltheck if this is an

DRORROX amended filing. 2

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42115

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

@ No

Cl] Yes. Name of person LON Attach Bankruptcy Petition Preparer’s Notice,

Declaration, and Signature (Official Form 119)
Under penalty of perjury, | declare that I have reé
that they are true and correct.

X Is! CARISA HELENA HUDSO [/ 4

Me gummary and schedules filed with this declaration and

  
 

 

 

xX
CARISA HELENA HUDSON \ Signature of Debtor 2
Signature of Debtor 1
Date December 23, 2019 Date

 

 

oH
Case 19-26995 Doc1 Filed 12/23/19 Page 33 of 48

 

Fill in this information to identify your case:

Debtor 4 CARISA HUDSON

 

First Name Middie Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middie Name
United States Bankruptcy Court for the:

Case number

Last Name

District of

 

(If known)

 

 

Official Form 107

PILED
pee 23 2019

wt

SIRT

DISTRICT OF MARYLAND () Check if this is an

BALTIMORE

DROP BOX amended filing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.
| art 4: | Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?
CJ Married
Y Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
wy No
CJ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
LJ same as Debtor 1 CJ same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
OQ) Same as Debtor 1 LJ same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No

UL] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1064).

Ez Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

 

EE EX ae
Case 19-26995 Doc1 Filed 12/23/19 Page 34 of 48

Debtor1 CARISA HUDSON

Case number (i known),
First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C3 No
W Yes. Fill in the details.

   

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a pages, commissions, $ 42,300.00 O ages, commissions, $
the date you filed for bankruptcy: onuses, tips onuses, tips ee
Operating a business ) Operating a business
For last calendar year: C) Wages, commissions, a Wages, commissions,
. bonuses, tips $ bonuses, tips $
an ee
(January 1 to December 1, ) ©) operating a business CJ Operating a business
For the calendar year before that: Q Wages, commissions, OQ Wages, commissions,
. bonuses, tips bonuses, tips

(January 1 to December 31, ae Operating a business $__ ——— (9 Operating a business $e

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Socia! Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and iottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

Q) Yes. Fill in the details.

   

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until, ————_____—_-____ S$ ne
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, )

 

 

 

For the calendar year before that: $ $
(January 1 to December 31, )
YYYY

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
Debtor 1 CARI SA HU DSON Case number (if known)

Case 19-26995 Doc1 Filed 12/23/19 Page 35 of 48

 

First Name

 

Middle Name Last Name

Ee List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

M1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to fine 7.

CI Yes. List below each creditor te whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

(J Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptey, did you pay any creditor a total of $600 or more?

C) No. Go to fine 7.

Q Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Was this payment for...

Q Mortgage

CQ] car

CJ credit card

(2 Loan repayment

QO) Suppliers or vendors

] Other

CJ Mortgage

C2 car

Cl credit card

Q Loan repayment

] Suppliers or vendors

a Other

a Mortgage

Q] car

C] credit card

OQ Loan repayment

‘a Suppliers or vendors

) Other

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
 

Case 19-26995 Doc 1

Debtor1 CARISA HUDSON

First Name Middle Name Last Name

Case number (if known)

 

 

Filed 12/23/19 Page 36 of 48

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general
corporations of which you are an officer, director, person in control, or owner of 20% or more of their v
agent, including one for a business you operate as a sole proprietor. 11 U.S.C.

such as child support and alimony.
4 No
Q Yes. List all payments to an insider.

Dates of
payment

 

Amount you still

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

 

Number Street

 

 

 

City State ZIP Code

partners; partnerships of which you are a general partner;
‘oting securities; and any managing
§ 101. Include payments for domestic support obligations,

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
Include payments on debts guaranteed or cosigned by an insider.

wy No
C) Yes. List all payments that benefited an insider.

Dates of
payment

 

Amount you still

 

insider's Name

 

Number Street

 

 

City State ZIP Code

 

insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Reason for this payment
Include creditor's name

page 4

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 37 of 48

Debtor? CARISA HUDSON

First Name Middle Name Last Name

Case number (known),

 

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

MH No

() Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title. Court Name L) Pending
L) On appeai
Number Street O Concluded
Case number
City State ZIP Code
Case title : Court Name Cd Pending
im] On appeal
‘Number Street Q Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Mi No. Goto line 14.
CJ Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

a Property was repossessed.

QO Property was foreclosed.

Q) Property was garnished.

City State ZIP Code QO Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

LJ Property was repossessed.

C) Property was foreclosed.

| Property was garnished.

QO) Property was attached, seized, or levied.

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
 

Case 19-26995 Doc 1

CARISA HUDSON

Debtor 1

 

RR  __ EO EO ee

Filed 12/23/19 Page 38 of 48

Case number (if known)

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution,

set off any amounts from your

accounts or refuse to make a payment because you owed a debt?

YW No

C] Yes. Fill in the details.

Describe the action the creditor took

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Last 4 digits of account number: XXXX—_

Date action
was taken

Amount

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

MM No
QO Yes

ea uu Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

 

 

 

 

MI No
C) Yes. Fill in the details for each gift.
Gifts with a total value of more than $600 Describe the gifts
per person
Person to Whom You Gave the Gift
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts

per person

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

 

 

Dates you gave Value
the gifts

$

$
Dates you gave Vaiue
the gifts

$

page 6

 
 

EE SES-=O'=?&*&CSCCC ee

Case 19-26995 Doc1 Filed 12/23/19 Page 39 of 48

Debtor1 CARISA HUDSON

Case number (it known),
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wi No

C} Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
- a $
Charity’s Name
$
Number Street
City State ZIP Code

eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No

(J Yes. Fill in the details.

 

Describe the property you fost and Describe any insurance coverage for the loss Date of your Value of property
how the foss occurred . oo. oo. loss lost
Include the amount that insurance has paid, List pending insurance
claims on line 33 of Schedule A/B: Property.
$

Cd List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
CI Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of Payment
transfer was
Person Who Was Paid . made
Number Street : $
$

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 7
 

Case 19-26995 Doc 1

Debtor? CARISA HUDSON

 

IIE _
Filed 12/23/19 Page 40 of 48

Case number (ifknown)

 

First Name Middle Name

Last Name

 

 

Description and value of any property transferred

 

 

 

 

 

 

Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
Number Street
$
City State ZIP Code

 

 

Email or website address

 

MW No

J Yes. Fill in the detaiis.

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of Payment

transfer was
made

Person Who Was Paid

q $

umber Street
$
City State ZIP Code

 

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

wf No
Q Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Description and value of property Describe any property or Payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 19-26995 Doc1 Filed 12/23/19 Page 41 of 48

Debtor 4 CARISA HUDSON Case number ¢Fknown),

First Name Middie Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

WI No

CD Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

bs List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

: 20. Within 4 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Mi No

(2 Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX=_ CO) checking $
Number Street Q Savings

Q Money market

 

Q Brokerage
Q Other.

 

City State ZIP Code

XXXX— Q checking $

Q Savings

 

Name of Financial Institution

 

Number Street QO Money market
Q Brokerage
C2 other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

eI No
C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
0) No
Name of Financial institution Name Q) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

Case 19-26995 Doc1 Filed 12/23/19 Page 42 of 48

Debtor 1 CARISA HUDSON Case number (if known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or piace other than your home within 1 year before you filed for bankruptcy?
No
Q Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you stili
have it?
L) No
Name of Storage Facility Name : Q Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

re Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

w No
CJ Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

 

Numb Street
Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Cre Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

« Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WY No

C2 Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
—— <<<
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Debtor1 CARISA HUDSON

 

Case 19-26995 Doc1 Filed 12/23/19 Page 43 of 48

Case number (i known)

 

First Name Middle Name Last Name

28. Have you notified any governmental unit of any release of hazardous material?

MM No

C Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code j

 

City State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M4 No

(CD Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title.
Court Name O Pending
Q On appeal
Number Street Q Concluded
Case number City State ZIP Code

Eu Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OQ) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CD A member of a limited liability company (LLC) or limited liability partnership (LLP)
(A partner ina partnership
OQ) An officer, director, or managing executive of a corporation

C) An owner of at feast 5% of the voting or equity securities of a corporation

Mi No. None of the above applies. Go to Part 12.
0 Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

Number Street : . .
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code . a :
Describe the nature of the business Employer Identification number
_ Qo not include Social Security number or ITIN.

 

Business Name

 

 

 

 

EIN: ee
Number Street “oe "
Name of accountant or bookkeeper Dates business existed
| From To
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 19-26995 Doc1 Filed 12/23/19 Page 44 of 48

Debtor1 CARISA HUDSON

First Name Middie Name Last Name

Case number (if known)

 

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

Number Street Name of accountant or bookkeeper Dates business existed

 

 

From To
City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

leurs Sign Below

i | have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
: in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 13414151 .

 

 

 

 
 

 

x

Signature of Debtor 2

 

Date
ch additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

a pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
lo

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice, i
Declaration, and Signature (Official Form 119). :

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
E
3
a
a
g
a
5
8
&
°
:
o
a
S
a
€
8
z
oO
i
2
8
=
o
=
N
2
s
5
z
oO
2
=
5
Ss
@

Case 19-26995 Doc1 Filed 12/23/19 Page 45 of 48

United States Bankruptcy Court

District of Maryland, Baltimore Division fy C

   

 

 

 

 

IN RE: ms Case No. |
HUDSON, CARISA HELENA me Chagiiey, 225
Debtor(s) STR NER - <U79
Cro Vea,
VERIFICATION OF CREDITOR MATRIX aeeryé Ago
ERED
The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true e bene sig owledge.
Date: December 23, 201 ay | Signature: /s/ CARISA HELENA HUDSON
' CARISA HELENA HUDSON CL Debtor
Date: Signature:

 

 

Joint Debtor, if any

 
Case 19-26995 Doc1 Filed 12/23/19

AARONS
309 E Paces Ferry Rd NE
Atlanta, GA 30305-2367

APARTMENT SERVICES
PO Box 4944
Lutherville Timonium, MD 21094-4944

ATTORNEY JOHN LINDER
1920 Greenspring Dr
Lutherville Timonium, MD 21093-4110

BALTIMORE COUNTY DISTRICT COURT
120 E Chesapeake Ave
Towson, MD 21286-5307

bge
PO Box 1475
Baltimore, MD 21203-1475

COMCAST
1701 John F Kennedy Blvd
Philadelphia, PA 19103-2838

Comenity BANK
PO Box 182789
Columbus, OH 43218-2789

Page 46 of 48

 
 

Case 19-26995 Doc1 Filed 12/23/19

commercial acceptance
2 W MAIN ST
SHIREMANSTOWN, PA 17011

GBMC ACCOUNTING DEPT
6701 N Charles St
Towson, MD 21204-6808

I C SYSTEMS
PO Box 64378
Saint Paul, MN 55164-0378

LJ ROSS
PO Box 1838
Ann Arbor, MI 48106-1838

Morningside Apartments
106 Pleasant Ridge Dr
Owings Mills, MD 21117-2701

portfolio recovery
120 Corporate Blvd Ste 100
Norfolk, VA 23502-4952

PROGRESSIVE LEASING
256 W Data Dr
Draper, UT 84020-2315

 

Page 47 of 48
Case 19-26995 Doc1 Filed 12/23/19

RADIUS GLOBAL SOLUTIION
9550 Regency Square Blvd Ste 602
Jacksonville, FL 32225-8116

RED RUN APARTMENTS
4300 Flint Hill Dr
Owings Mills, MD 21117-5800

State of MARYLAND COMPTROLLER
110 Carroll St
Annapolis, MD 21411-1000

Synchrony
PO Box 965030
Orlando, FL 32896-5030

TMOBILE BANKRUPTCY DEPT
12920 SE 38th St
Bellevue, WA 98006-1350

TOYOTA MOTOR CREDIT
2 Walnut Grove Dr Ste 210
Horsham, PA 19044-7704

Verizon
500 Technology Dr Ste 300
Weldon Spring, MO 63304-2225

Page 48 of 48
